*961The defendant knowingly, voluntarily, and intelligently pleaded guilty to all counts of the indictment, with the knowledge that he would be sentenced to an aggregate determinate term of 14 years in prison plus a period of 15 years of post-release supervision, and that is the sentence that the County Court imposed. Under these circumstances, the defendant has no basis now upon which to complain that the sentence imposed was excessive (see People v Tate, 84 AD3d 1416, 1417 [2011]; People v Bunn, 79 AD3d 1143, 1143 [2010]). Mastro, A.EJ., Skelos, Dickerson, Lott and Cohen, JJ., concur.